2016 UT App 156



               THE UTAH COURT OF APPEALS

                   REGINALD WILLIAMS,
                       Appellant,
                           v.
DEPARTMENT OF CORRECTIONS, MATTHEW B. ANDERSON, DAVID J.
 ANGERHOFFER, ALFRED C. BIGELOW, LARRY BUSSIO, WAYNE A.
      FREESTONE, PAUL GARDNER, AND STEVEN TURLEY,
                       Appellees.

                            Opinion
                       No. 20140623-CA
                       Filed July 21, 2016

           Third District Court, Salt Lake Department
                  The Honorable L.A. Dever
                          No. 110918680

               Reginald Williams, Appellant Pro Se
          Sean D. Reyes and Brent A. Burnett, Attorneys
                          for Appellees

   JUDGE J. FREDERIC VOROS JR. authored this Opinion, in which
 JUDGE MICHELE M. CHRISTIANSEN and SENIOR JUDGE RUSSELL W.
                       BENCH concurred.1

VOROS, Judge:

¶1     Reginald Williams appeals the district court’s order
dismissing his petition for extraordinary relief under rule 65B of
the Utah Rules of Civil Procedure.2 We affirm.


1. Senior Judge Russell W. Bench sat by special assignment as
authorized by law. See generally Utah R. Jud. Admin. 11-201(6).

2. Williams appears pro se. ‚*A+ party who represents himself
will be held to the same standard of knowledge and practice as
                                                (continued               Williams v. Department of Corrections


                         BACKGROUND

¶2     Williams filed a ‚Petition for Extraordinary Relief,
Independent Action, Petition for Review of Records Denial.‛ See
Williams v. Department of Corrections, 2013 UT App 159, ¶ 3, 306
P.3d 821. He also filed a motion to disqualify the Utah Attorney
General’s Office. Id. The district court dismissed his petition
without ruling on the motion to disqualify. Id. Williams
appealed, and we reversed the dismissal and remanded the case
to the district court for a ruling on the motion to disqualify. Id.
¶ 12. We also addressed Williams’s contention that the district
court ‚erred in treating the entire petition as one brought under
rule 65B.‛ Id. ¶ 10. We held that the district court ‚had discretion
to dismiss from a petition for extraordinary relief any claims
seeking ordinary relief.‛ Id. After we issued our decision,
Williams moved for, and this court granted, an award of costs
pursuant to rule 34 of the Utah Rules of Appellate Procedure.

¶3      On remand, the district court considered and denied
Williams’s motion to disqualify the Attorney General’s Office.
Williams filed an amended petition under rule 65B, but the court
struck the amended petition on the ground that it ‚contain*ed+
claims that [were] not in compliance with the standards of Rule
65B, i.e., it contain*ed+ ordinary claims.‛ The court gave Williams
20 days to amend his petition ‚in strict compliance with Rule
65B.‛ Williams filed a second amended petition, asserting ten
causes of action under rule 65B(d)(2). The district court
dismissed Williams’s second amended petition. It also ruled that


(2006 UT 4, ¶ 19, 128
P.3d 1171 (citations and internal quotation marks omitted).




20140623-CA                     2                2016 UT App 156
               Williams v. Department of Corrections


Williams failed to timely file, itemize, and verify his bill of costs.
Williams appeals from both decisions.


                            ANALYSIS

¶4      Rule 65B of the Utah Rules of Civil Procedure allows a
person to petition for extraordinary relief when ‚no other plain,
speedy and adequate remedy is available.‛ Utah R. Civ. P.
65B(a). Williams filed his second amended petition under rule
65B(d)(2), subsections (B) and (C). Subsection (B) provides for
relief ‚where an inferior court, administrative agency,
corporation or person has failed to perform an act required by
law as a duty of office, trust or station‛; subsection (C) provides
for relief ‚where an inferior court, administrative agency,
corporation or person has refused the petitioner the use or
enjoyment of a right or office to which the petitioner is entitled.‛
Id. R. 65B(d)(2)(B), (C).3

¶5     ‚*R+ule 65B(d) is the equivalent of a common law petition
for a writ of mandamus and provides the equivalent remedy.‛
Hogs R Us v. Town of Fairfield, 2009 UT 21, ¶ 11, 207 P.3d 1221.
‚The common law writ of mandamus was designed to compel a
person to perform a legal duty incumbent upon him by virtue of
his office or as required by law.‛ Renn v. Board of Pardons
& Parole, 904 P.2d 677, 682 (Utah 1995). ‚In order to obtain
extraordinary relief under rule 65B(d), a petitioner must
establish two things: (1) ‘a clear legal right to the performance of
the act demanded,’ and (2) ‘a plain duty of the officer, board, or
other tribunal to perform as demanded.’‛ Hogs R Us, 2009 UT 21,
¶ 12 (quoting Garcia v. Jones, 510 P.2d 1099, 1100 (Utah 1973)).
‚Though a plaintiff may request the district court to direct the

3. Although Williams asserted that he brought his claims under
rule 65B(d)(2)(B) and (C), he did not specify which claims fell
under which subsections.




20140623-CA                      3                2016 UT App 156
               Williams v. Department of Corrections


exercise of discretionary action, the writ is not available to direct
the exercise of judgment or discretion in a particular way.‛ Id.
¶ 11 (citation, internal quotation marks, and emphasis omitted).
‚While the decision to grant or deny extraordinary relief is
within the district court’s discretion, we review the legal
reasoning of the court for correctness.‛ Id. ¶ 6 (citation and
internal quotation marks omitted).

                   I. Contract Attorney Claims

¶6      Williams first contends that the district court abused its
discretion when it dismissed his claims that the Utah
Department of Corrections failed to provide him with
constitutionally mandated legal assistance. Williams asserts that
the attorneys contracted by the Department to assist inmates in
legal matters (the contract attorneys) ‚refused to prepare the
initial pleadings,‛ ‚failed to conduct any research regarding
*Williams’s+ claims, and refused to provide him requested case
law.‛ He further contends that the district court abused its
discretion when it dismissed his claims that the Department
failed to perform acts required by law. He argues that the
Department should have required the contract attorneys to assist
him in preparing his claims.

¶7     Williams relies on Bounds v. Smith, 430 U.S. 817 (1977). In
Bounds, the United States Supreme Court held that ‚the
fundamental constitutional right of access to the courts requires
prison authorities to assist inmates in the preparation and filing
of meaningful legal papers by providing prisoners with
adequate law libraries or adequate assistance from persons
trained in the law.‛ Id. at 828. ‚The right that Bounds
acknowledged was the (already well-established) right of access
to the courts,‛ Lewis v. Casey, 518 U.S. 343, 350 (1996), not ‚an
abstract, freestanding right to a law library or legal assistance,‛
id. at 351. Accordingly, ‚the tools *Bounds] requires to be
provided are those that the inmates need in order to attack their



20140623-CA                      4               2016 UT App 156
               Williams v. Department of Corrections


sentences, directly or collaterally, and in order to challenge the
conditions of their confinement. Impairment of any other
litigating capacity is simply one of the incidental (and perfectly
constitutional) consequences of conviction and incarceration.‛ Id.
at 355. In other words, ‚*o+ther than habeas corpus or civil rights
actions regarding current confinement, a state has no affirmative
constitutional obligation to assist inmates in general civil
matters.‛ Carper v. DeLand, 54 F.3d 613, 616–17 (10th Cir. 1995).
Furthermore, ‚an inmate’s right of access does not require the
state to supply legal assistance beyond the preparation of initial
pleadings in a civil rights action regarding current confinement
or a petition for a writ of habeas corpus.‛ Id. at 617; see also
Bounds, 430 U.S. at 828 n.17.

¶8     The Department contracts with outside counsel to provide
legal assistance to prison inmates. See Utah Admin. Code R251-
707-3(4). These contract attorneys ‚assist inmates in preparing
and filing . . . an initial pleading in habeas corpus and civil right
suits challenging conditions of confinement arising from
incarceration at the prison.‛ Id. R251-707-3(1). They are required
to ‚screen inmate claims for meritorious legal content‛;
‚[c]onduct the amount of legal research reasonably necessary to
support inmate claims having legal merit,‛ which may include
copying ‚cases and/or court rules for pleadings that the contract
attorneys are helping draft‛; ‚[a]ssist inmates in drafting
pleadings setting forth inmate legal claims having legal merit‛;
and ‚[a]ssist inmates in securing case law and other authority
relevant to pending legal actions being handled by the contract
attorneys.‛ (Emphasis omitted.) To facilitate the review of
inmates’ legal claims, the contract attorneys use forms to gather
necessary information.

¶9     Williams argues that the contract attorneys should have
prepared petitions for him ‚to vindicate condition of
confinement civil rights claims, including religious freedom
violations and equal protection violations which he wanted to



20140623-CA                      5               2016 UT App 156
               Williams v. Department of Corrections


file under 42 U.S.C. § 1983 and a rule 65B action to compel [the
Department+ to comply with its own rules.‛ The record shows
that, although Williams requested and received information
forms for causes of action under both section 1983 and rule 65B
from the contract attorneys, he returned blank forms to the
contract attorneys. While Williams’s claims may have had legal
merit, he was required to provide the necessary information to
the contract attorneys to receive their assistance. Without
Williams’s explanation of the facts underlying his proposed
petition, the contract attorneys were not required to provide
assistance in preparing initial pleadings, conducting legal
research, or providing copies of requested case law and other
authorities.4

¶10 Williams next argues that the contract attorneys were
required to assist him in preparing an appeal under the Utah
Government Records Access and Management Act (GRAMA),
see Utah Code Ann. § 63G-2-404(2)(a) (LexisNexis Supp. 2015),
and a notice of claim against a government entity, see id. § 63G-7-
401(2) (2014). But these requests were not made ‚in order to
attack *Williams’s+ sentences‛ or ‚to challenge the conditions of
*his+ confinement.‛ See Lewis, 518 U.S. at 355. As previously
stated, ‚*o+ther than habeas corpus or civil rights actions
regarding current confinement, a state has no affirmative
constitutional obligation to assist inmates in general civil
matters.‛ Carper, 54 F.3d at 616–17.


4. Williams also argues that the district court erred when it
dismissed his claim that the contract attorneys refused to
provide him photocopies of legal materials at no charge. The
district court dismissed this claim for ‚fail*ing+ to satisfy the
required pleading standard.‛ Because we determine that
Williams was not entitled to the contract attorneys’ assistance, it
follows that he was not entitled to free photocopies of legal
materials, as explained above.




20140623-CA                     6               2016 UT App 156
               Williams v. Department of Corrections


¶11 Williams also contends that the district court abused its
discretion when it dismissed his claim that the Department
‚failed to provide him alternative legal assistance to prepare an
initial pleading regarding the *contract attorneys’+ refusal to
provide legal assistance.‛ He argues that the Department ‚has
no regulations to ensure [he] receives legal assistance for claims
against the [contract attorneys].‛

¶12 The record shows that the Department does provide for
alternative legal counsel ‚to any inmate with whom a bona fide
conflict of interest exists.‛ The contract defines a bona fide
conflict as one in which ‚(1) relevant papers from a court of
competent jurisdiction have been served or a formal complaint
has been filed with the Utah State Bar, and (2) the court or bar
has made preliminary determination that such action has merit.‛
The record further shows that Williams availed himself of the
process by requesting alternative legal counsel and filing a
complaint with the Utah State Bar’s Office of Professional
Conduct (OPC) against the contract attorneys.

¶13 However, the record does not show whether the OPC
made a preliminary determination that Williams’s claim had
merit. And Williams does not argue that the OPC failed to act.
Furthermore, Williams’s complaints against the contract
attorneys are essentially that they did not assist him as required
by law. Because these claims lack merit, it follows that Williams
does not have a bona fide conflict that would require conflict
counsel. Accordingly, the district court did not abuse its
discretion in dismissing Williams’s claim that the Department
‚fail[ed] to develop and implement policies to provide
alternative legal assistance.‛

¶14 Finally, Williams contends that the district court erred by
not ‚accepting the facts of the petition as true‛ in dismissing his
claims regarding the contract attorneys. Williams’s contention
implicates rule 12 of the Utah Rules of Civil Procedure. ‚A



20140623-CA                     7               2016 UT App 156
               Williams v. Department of Corrections


proceeding under rule 65B is an extraordinary proceeding with
idiosyncratic procedural rules.‛ Williams v. Department of
Corrections, 2013 UT App 159, ¶ 10, 306 P.3d 821. But ‚*t+o the
extent that [rule 65B] does not provide special procedures,
proceedings on petitions for extraordinary relief shall be
governed by the procedures set forth‛ in the Utah Rules of Civil
Procedure. Utah R. Civ. P. 65B(a). Rule 65B(d) does not provide
special procedures for dismissal, so we look to rule 12 for
guidance. See id. R. 65B(d); see also Alvarez v. Galetka, 933 P.2d
987, 988 (Utah 1997) (stating that rule 12(b)(6) applies to rule
65B(a) petitions); Lancaster v. Board of Pardons, 869 P.2d 945, 948
(Utah 1994) (stating that ‚a petition of any nature which fails to
state a claim may be dismissed‛).

¶15 Williams’s contract-attorney claims allege that he
‚requested *that the contract attorneys+ prepare an initial
pleading on two occasions‛ and that the contract attorneys
‚refused to prepare the pleadings.‛ The record shows that
Williams requested and received forms for causes of action
under both section 1983 and rule 65B from the contract
attorneys, but returned them blank.

¶16 ‚Generally, it is reversible error for a trial court to
consider and rely on matters outside the pleadings without
converting [a] rule 12(b)(6) motion to a motion for summary
judgment.‛ BMBT, LLC v. Miller, 2014 UT App 64, ¶ 6, 322 P.3d
1172 (citing Oakwood Village LLC v. Albertsons, Inc., 2004 UT 101,
¶ 12, 104 P.3d 1226). ‚However, our supreme court has held that
it is not error for the trial court to consider documents that are
‘referred to in the complaint and *are+ central to the plaintiff’s
claim,’ regardless of whether such documents were actually
included with the complaint.‛ Id. (quoting Oakwood Village, 2004
UT 101, ¶ 13). ‚[I]f the rule were otherwise, a plaintiff with a
deficient claim could survive a motion to dismiss simply by not
attaching a dispositive document upon which the plaintiff




20140623-CA                     8               2016 UT App 156
               Williams v. Department of Corrections


relied.‛ Oakwood Village, 2004 UT 101, ¶ 13 (citation and internal
quotation marks omitted).

¶17 Here, Williams’s contract-attorney claims rely on the
documentation of his requests to the contract attorneys.
Although his petition does not attach these documents as
exhibits, it references exhibits attached to his previous pleadings.
Those exhibits included the contract attorneys’ ‚file checklist,‛
which indicates that Williams met with the attorneys, that the
attorneys were prepared to research Williams’s meritorious
claims, but that Williams ‚returned [a] blank [section] 1983
packet.‛ Without Williams’s explanation of the facts underlying
his proposed petition, the contract attorneys were not required
to provide assistance in drafting pleadings. The district court
properly viewed the facts alleged in Williams’s petition in light
of these exhibits.

              II. Inmate Trust Fund Account Claims

¶18 Williams next contends that the district court abused its
discretion when it dismissed his claims against the Department
for failing to put the Inmate Trust Fund Account (ITFA) out for
bid. The district court found that Williams had ‚not
demonstrated that his ITFA claims [were] appropriate as a claim
for extraordinary relief.‛

¶19 ‚An inmate need not challenge conditions of confinement
in order to bring a Rule 65B petition.‛ Barney v. Department of
Corrections, 1999 UT App 171U, para. 1 (per curiam) (citing Renn
v. Board of Pardons & Parole, 904 P.2d 677, 682 (Utah 1995)). ‚In
order to obtain extraordinary relief under rule 65B(d), a
petitioner must establish two things: (1) a clear legal right to the
performance of the act demanded, and (2) a plain duty of the
officer, board, or other tribunal to perform as demanded.‛ Hogs
R Us v. Town of Fairfield, 2009 UT 21, ¶ 12, 207 P.3d 1221 (citation
and internal quotation marks omitted). ‚A duty underlying Rule




20140623-CA                     9                2016 UT App 156
               Williams v. Department of Corrections


65B extraordinary relief can be created by statute or found in the
common law.‛ Id. ¶ 13.

¶20 Although Williams points to provisions in the
Department’s internal procedures manual, no statute imposes a
duty on the Department to place ITFA out for bid. And Williams
does not argue that the Department had a duty under common
law or ‚point to any authority holding that a duty in tort gives
rise to a sufficiently clear legal duty to form the basis for
extraordinary relief.‛ See id. ¶ 19. Accordingly, he has not shown
that the district court abused its discretion by dismissing his
ITFA claims.

     III. Motion to Disqualify the Attorney General’s Office

¶21 Williams further contends that the district court erred
when it denied his motion to disqualify the Utah Attorney
General’s office (the AG) for breach of confidentiality.5


5. Williams also contends that the court abused its discretion for
not ‚granting *Williams+ extraordinary relief against the
[Department] for abusing its discretion to confiscate the
petitioner’s privileged legal documents‛ and for falsifying
reports regarding the confiscation of his legal materials. The
district court struck these claims from Williams’s rule 65B
petition as ‚an attempt of Petitioner to re-argue his . . . Motion to
Disqualify Counsel,‛ which the court had previously denied.
‚*E+xtraordinary writs are available only when there is no ‘plain,
speedy and adequate remedy’ at law.‛ Renn v. Board of Pardons
& Parole, 904 P.2d 677, 682 (Utah 1995) (quoting Utah R. Civ. P.
65B(a)). Williams availed himself of the ‚plain, speedy and
adequate remedy‛ of moving to disqualify counsel. The district
court considered Williams’s motion and denied it. That denial is
now before us on appeal. Williams therefore could not bring the
same issue before the court in a rule 65B(d) petition.




20140623-CA                     10               2016 UT App 156
               Williams v. Department of Corrections


¶22 ‚Trial courts are generally allowed considerable
discretion in granting or denying motions to disqualify counsel,
and such decisions will only be overturned when that discretion
is exceeded.‛ State v. Balfour, 2008 UT App 410, ¶ 11, 198 P.3d
471. ‚In deciding a motion to disqualify for breach of
confidentiality, courts have considered: (1) whether the
disclosing party had confidential or privileged information
pertaining to *the movant’s+ trial preparation and strategy; (2)
whether the disclosing party disclosed the information to
opposing counsel; and (3) whether, in light of such disclosure,
opposing counsel’s continued representation . . . threaten*s+ to
taint all further proceedings in this case.‛ Cade v. Zions First Nat’l
Bank, 956 P.2d 1073, 1081 (Utah Ct. App. 1998) (alterations and
omissions in original) (citations and internal quotation marks
omitted).

¶23 Williams claims that the Department confiscated his legal
materials and allowed the AG to search, read, and remove
documents. The record does show that the Department and the
AG took these actions. However, the record also places these
actions in context. The AG discovered that it ‚had inadvertently
disclosed certain confidential GRAMA protected documents to
*Williams+ in response to *his+ GRAMA requests.‛ The AG
contacted the Department to retrieve the protected documents.
Williams’s legal materials were taken by the Department and
reviewed by the contract attorneys according to the
Department’s policy. The contract attorneys determined that
none of Williams’s legal materials were privileged, and only
then was the AG permitted to look for and retrieve the protected
documents. The AG then provided redacted copies to Williams.

¶24 The district court considered the AG’s actions in light of
this ‚relevant history.‛ It found that the contract attorneys had
not disclosed ‚confidential or privileged information pertaining
to *Williams’s+ trial preparation and strategy.‛ See id. (citations
and internal quotation marks omitted). Williams has not shown



20140623-CA                      11               2016 UT App 156
               Williams v. Department of Corrections


otherwise by pointing to any specific confidential documents
that were confiscated and reviewed. Nor does he acknowledge
the factual context of his claim. Accordingly, he has not shown
that the district court abused its discretion in denying his motion
to disqualify the AG.

                        IV. Costs on Appeal

¶25 Finally, Williams contends that the district court erred by
denying his motion for costs. This court awarded costs to
Williams pursuant to rule 34 of the Utah Rules of Appellate
Procedure. In granting the award, we ordered Williams to ‚serve
upon the State and file with the clerk of the trial court an
itemized and verified bill of costs incurred on appeal, within 15
days after remittitur.‛ Notice of remittitur was filed with the
district court on September 16, 2013. On the day his bill of costs
was due, Williams requested a ten-day extension. The court did
not respond to Williams’s request, but Williams nevertheless
filed his bill of costs one month after remittitur,6 attaching his
inmate account statements as exhibits. The Department objected,
arguing that Williams had failed to comply with this court’s
mandate to submit ‚an itemized and verified bill of costs.‛ In
response, Williams submitted an ‚amendment‛ to his bill of
costs with a calculation of the total. The district court sustained
the Department’s objection to Williams’s bill of costs. The court
ruled that Williams had failed to itemize and verify his costs
incurred on appeal and that the filing was untimely.

¶26 Williams argues that, as a pro se litigant, he ‚should be
accorded every consideration that may reasonably be indulged.‛
(Citing State v. Winfield, 2006 UT 4, ¶ 19, 128 P.3d 1171.) ‚Our
approach to pro se litigants seeks to balance the procedural


6. Williams filed his bill of costs one month after remittitur, but it
was dated September 18, 2013—only two days after remittitur.




20140623-CA                      12               2016 UT App 156
              Williams v. Department of Corrections


demands of litigation and the rights of unrepresented parties.‛
Id. So while a pro se litigant ‚should be accorded every
consideration that may reasonably be indulged,‛ ‚[a]s a general
rule, a party who represents himself will be held to the same
standard of knowledge and practice as any qualified member of
the bar.‛ Id. (citations and internal quotation marks omitted).

¶27 Williams argues that the district court should not have
required ‚a meticulous and detailed report regarding the costs
he incurred on appeal.‛ But the court merely noted that it could
not identify from the inmate account statements which costs
Williams incurred on appeal. It did not require ‚a meticulous
and detailed report,‛ but rather an itemized and verified account
pursuant to rule 34 of the Utah Rules of Appellate Procedure,
which Williams did not provide. Cf. Da Rouch v. District Court of
Third Judicial Dist., 79 P.2d 1006, 1007 (Utah 1938) (stating that
‚the district court had no jurisdiction except to enforce‛ the
supreme court’s order awarding costs and that ‚the only way
[the petitioner’s] right to costs could be defeated would be by
some act or omission on her part which would prevent her from
recovering her costs awarded by *the supreme+ court‛).

¶28 Williams also argues that the district court abused its
discretion when it ruled that his bill of costs was untimely.
‚When an act may or must be done within a specified time,‛ the
district court has discretion to extend the time ‚for good cause.‛
Utah R. Civ. P. 6(b). We therefore review a court’s grant or
refusal to extend the time to act in a case for an abuse of
discretion. See Stoddard v. Smith, 2001 UT 47, ¶ 22, 27 P.3d 546.
Williams argues that the court did not address his allegation that
his filing was untimely due to the Department’s delay in
providing him with photocopies. The court did not in fact
address these allegations, but it did note that Williams had
managed to timely file documents with the court over the course
of this litigation. Because we have determined that the court
properly denied the bill of costs due to Williams’s failure to



20140623-CA                    13              2016 UT App 156
               Williams v. Department of Corrections


itemize and verify his costs, we need not determine whether the
district court abused its discretion in ruling that the bill of costs
was also untimely filed.


                          CONCLUSION

¶29 For the foregoing reasons, the judgment of the district
court is affirmed.




20140623-CA                     14               2016 UT App 156